Title: From James Madison to Thomas Jefferson, 9 March 1794
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Philada. March 9. 1794.
I send you the continuation promised in my last, which I believe makes up the whole. If there should be any chasm let me know, and I will supply it. I have some little doubt the paper of Tuesday March 4. may have been omitted, and would now add it, but can not get it conveniently in time.
The commercial propositions were postponed for one week longer, on the arrival of the appointed day. Tomorrow they will again come on, unless precluded by debates on other business, or again postponed. You will see by the inclosed in what manner the Meeting at Boston issued, and the course the subject is taking at N. York. There was a large Mercantile Meeting last night in this City, for obtaining a vote of remonstrance agst. the propositions. A paper was accordingly introduced by Fitzimmons, Bingham &c. It was warmly & I am told ably attacked by Swanwick who explained & defended the propositions. He was clapped, and on the question, there were three or four nos for 1 aye to the paper. The minority had the arrogance notwithstanding to sign the paper individually, and will recruit all the names they can to day, among the Quaker’s and others not present at the Meeting, in order to deliver in the paper with more effect tomorrow Morning. What the fate of the propositions will be is more uncertain than ever. Some of the friends of them, begin to say that more vigorous measures are rendered necessary by the progress of British outrages. The additional instruction of Novr. 6. which you will find in the inclosed papers, is so severely felt by the Merchants that some of them also, without relinquishing their opposition to what is proposed, talk of measures more congenial with the crisis. An Embargo, on American vessels—on these & British also—and even on a seisure of British property, are in the mouths of some of them. The additional instruction is questioned by some as inauthentic; but it is infinitely probable that it is genuine. The doubt is founded on the earliness of its date compared with that of our last intelligence from Europe which is silent as to that matter. But it may have been decreed in the Cabinet & not put in force; or given into the hands of officers clandestinely, that the American prey might not escape. Our situation is certainly ripening to a most serious crisis. It does not appear however that in any event the commercial retaliation can be improper; but on the contrary that in every event it will be advantageous.
You will perceive that Fauchét is going on in the conciliatory plan of reversing the errors of his Predecessor.
The project of a squadron of frigates is pursued with unremitting ardor. In the course of the Bill the two 20 gun ships have been turned into 2 of 36 guns. So that the force is to consist of 6 in the whole, 4 of which will be of 40 guns. As the danger of a war has appeared to increase, every consideration rendering them at first unwise, now renders them absurd; yet the vague idea of protecting trade when it most needs it, misleads the interested who are weak, and the weak who are not interested.
I have this moment recd. a note informing me that there are letters from N. Y. containing definitive intelligence concerning Toulon. The British burnt sixteen French Sail of the Line in their escaping out of the Harbour. Many of the Toulonese were drowned in attempting to get on board the British Ships. All the remaining Inhabitants were drawn up in the public Square, and underwent military execution. The information comes by a Vessel from Carthagena. Adieu. Yrs. Affy.
Js. Madison Jr
